

115 HR 4286 IH: Veterans Employment Training Act
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4286IN THE HOUSE OF REPRESENTATIVESNovember 7, 2017Mr. Loebsack introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Labor to carry out a grant program for employers to develop and carry
			 out job training programs for veterans.
	
 1.Short titleThis Act may be cited as the Veterans Employment Training Act or the VET Act. 2.Grant program for veterans (a)Program authorizedThe Secretary of Labor, in consultation with the Secretary of Education, shall award grants to employers to carry out the activities described in subsection (b).
 (b)Uses of fundsAn employer that receives a grant under this section shall use the grant to enter into a partnership with a community college to create a job training program for the purpose of training veterans for new jobs with the employer.
 (c)ApplicationTo be eligible for a grant under this section, an employer shall submit to the Secretary of Labor an application at such time, in such manner, and containing such information as the Secretary may require, which shall include—
 (1)a description of the job training program that the employer seeks to develop and carry out using the grant;
 (2)the community college with which the employer plans to partner in developing and carrying out such job training program; and
 (3)the number of new jobs the employer seeks to create as a result of such job training program. (d)DefinitionsIn this section:
 (1)The term community college has the meaning given the term junior or community college in section 312 of the Higher Education Act of 1965 (20 U.S.C. 1058). (2)The term new job, when used with respect to an employer, means a job that—
 (A)may include a new position within an existing job category, and is not a job of a recalled worker, a replacement job, or any other job that existed in the employer’s business within the one-year period preceding the date of hire;
 (B)is not a job that existed in a business operation or substantially similar business operation of the employer formerly located in another location which was closed or substantially reduced by the employer; and
 (C)results in a net increase in employment for the employer. (3)The term veteran has the meaning given such term in section 101 of title 38, United States Code.
				